Case 1:21-cv-00778-DDD-MEH Document 1 Filed 03/16/21 USDC Colorado Page 1 of 11




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

                     1:21-cv-00778
  Civil Action No. ______________________

  CRYSTAL R. CONNELL,

          Plaintiff,

  v.


  THUNDERBIRD COLLECTION SPECIALISTS,
  INC.,

          Defendants.


                                            COMPLAINT


          NOW comes CRYSTAL R. CONNELL (“Plaintiff”), by and through the undersigned,

  complaining as to the conduct of THUNDERBIRD COLLECTION SPECIALISTS, INC.

  (“Defendant”) as follows:

                                         NATURE OF THE ACTION

       1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act

  (“FDCPA”) under 15 U.S.C. §1692 et seq., against Defendant for its unlawful conduct.

                                      JURISDICTION AND VENUE

       2. This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction

  is conferred upon this Court by 15 U.S.C §1692, 28 U.S.C. §§1331 and 1337, as the action arises

  under the laws of the United States.

       3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

  within the District of Colorado and a substantial portion of the events or omissions giving rise to

  the claims occurred within the District of Colorado.

                                                   1
Case 1:21-cv-00778-DDD-MEH Document 1 Filed 03/16/21 USDC Colorado Page 2 of 11




                                                PARTIES

     4. Plaintiff is a consumer over-the-age of 18 residing in Denver, Colorado, which lies within

  the District of Colorado.

     5. Defendant is a third party debt collector who claims to specialize in the collection of

  healthcare accounts. Defendant is a corporation organized under the laws of the state of Arizona

  with its principal place of business located at 3200 North Hayden Road, Suite 110, Scottsdale,

  Arizona.

     6. Defendant acted through their agents, employees, officers, members, directors, heirs,

  successors,   assigns,   principals,   trustees,   sureties,   subrogees,   third-party   contractors,

  representatives and insurers at all times relevant to the instant action.

                                 FACTS SUPPORTING CAUSES OF ACTION

     7. The instant action stems from Defendant’s attempts to collect upon a debt (“subject debt”)

  Plaintiff is alleged to owe to Holbrook E.M.S., Inc. (“Holbrook”) in connection with ambulatory

  services Plaintiff received.

     8. In approximately April 2020, Plaintiff was involved in a car accident which necessitated

  ambulatory services, resulting in the creation of the subject debt.

     9. After incurring the subject debt, Claimant attempted to address the bill with Holbrook, as

  she believed the debt should have been covered by insurance; however, upon information and

  belief, Plaintiff was stymied in her efforts due to staffing restrictions implemented following the

  outbreak of the COVID-19 pandemic.

     10. Upon information and belief, after Plaintiff’s purported default on the subject debt,

  Holbrook charged off the subject debt and turned the same over to Defendant for collection

  purposes.



                                                     2
Case 1:21-cv-00778-DDD-MEH Document 1 Filed 03/16/21 USDC Colorado Page 3 of 11




      11. On or about January 25, 2021, Defendant sent or caused to be sent to Plaintiff a collection

  letter (“January 25th Letter”) attempting to collect upon the subject debt.

      12. The January 25th Letter was the first letter Plaintiff received from Defendant in connection

  with the subject debt.

      13. As such, the January 25th Letter advised Plaintiff of her rights to dispute the subject debt

  and seek validation of the same from Defendant within 30 days of her receipt of the collection

  letter.

      14. The January 25th Letter states, “You now have the opportunity to pay this account in full

  or we will report the debt to one or more of the three national credit bureaus after the 30th day from

  the date of this letter.”

      15. As such, Defendant’s January 25th Letter suggests that the subject debt has not been, but

  would be, reported to the national credit bureaus after February 24, 2021.

      16. Thereafter, on or about February 18, 2021, Defendant sent or caused to be sent to Plaintiff

  two collection letters (“February 18th Letters”) attempting to collect upon the subject debt.

      17. One of the February 18th Letters states:

                  YOUR CREDIT RECORD IS GOVERNED BY YOUR ACTUAL
                  PAYING HABITS.

                  WE WANT TO TREAT YOU FAIRLY BUT, IF YOU IGNORE
                  THIS NOTICE AS YOU DID OUR LAST, THIS ACCOUNT
                  WILL CONTINUE TO REPORT TO THE CREDIT BUREAUS
                  AS UNPAID AND COULD CONTINUE TO AFFECT YOUR
                  CREDIT STANDING AND RATING.

                  IT IS IN YOUR BEST INTEREST TO CONTACT US
                  IMMEDIATELY BY TELEPHONE OR MAIL.

      18. The other February 18th Letter states:

                  PAST DUE BALANCES ARE REPORTED TO THE CREDIT
                  BUREAUS.

                                                     3
Case 1:21-cv-00778-DDD-MEH Document 1 Filed 03/16/21 USDC Colorado Page 4 of 11




                 IF PAYMENT IN FULL IS RECEIVED IN OUR OFFICE
                 WITHIN TEN (10) DAYS FROM THE DATE OF THIS NOTICE,
                 IT WILL BE REMOVED FROM THIS REPORT.

                 IF GOOD CREDIT IS IMPORTANT TO YOU, BRING IN OR
                 SEND THE AMOUNT IN FULL TODAY.

                 SEND THIS NOTICE ALONG WITH YOUR PAYMENT TO
                 INSURE PROMPT DELETION OF ALL THUNDERBIRD
                 COLLECTION ACCOUNTS.

     19. Plaintiff subsequently became confused and distressed given the inherently contradictory

  representations made by Defendant regarding its reporting of the subject debt.

     20. Whereas the January 25th Letter suggests that the subject debt would not be reported until

  after February 24, 2021, Defendant’s February 18th Letters both suggest that the subject debt was

  already being reported at the time those letters were sent.

     21. As such, Defendant deceptively represented whether, when, and how it was reporting the

  subject debt to the credit bureaus in both the January 25th Letter, as well as the February 18th

  Letters.

     22. In fact, as of the drafting of this Complaint, upon information and belief, Defendant has

  not reported the subject debt to any credit reporting agencies.

     23. As such, upon information and belief, Defendant made its threats and representations

  regarding credit reporting of the subject debt not in a legitimate warning of actions it intended to

  take, but instead in an effort to create a false sense of urgency in Plaintiff to address the subject

  debt, lest she be subjected to the negative consequences of Defendant’s purported (and

  contradictory) reporting of the subject debt.

     24. Plaintiff became confused and distressed as a result of Defendant’s contradictory

  representations, and further suffered harm in the form of lost time dealing with Defendant’s



                                                   4
Case 1:21-cv-00778-DDD-MEH Document 1 Filed 03/16/21 USDC Colorado Page 5 of 11




  conduct and the distress she suffered, as well as a risk of harm to her interests protected by the

  FDCPA as she was deprived the ability to intelligently respond to Defendant’s collection efforts

  given its deceptive and misleading representations made regarding its reporting of the subject debt.

      25. Defendant engaged in such deceptive and misleading representations in order to scare

  Plaintiff into addressing the subject debt, lest she suffer the consequences of Defendant’s illusory

  reporting of the subject debt.

      26. Defendant’s February 18th Letters, sent within Plaintiff’s 30-day validation period,

  similarly overshadow Plaintiff’s dispute and validation rights.

      27. Defendant’s demands for Plaintiff to contact it “immediately” and pay the debt “in full

  today,” in conjunction with its deceptive representations regarding Defendant’s reporting of the

  subject debt, overshadows and is inconsistent with Plaintiff’s right to dispute the debt and demand

  validation of the same within the statutorily prescribed 30-day period.

      28. Defendant’s demands for immediate action, in conjunction with the added pressure created

  by its false representations regarding credit reporting of the subject debt, thus risked Plaintiff acting

  in favor of Defendant’s demand for immediate action, in derogation of the rights available to her

  under the FDCPA.

      29. Defendant’s overshadowing put Plaintiff at a material risk of harm, as Defendant’s conduct

  risked Plaintiff foregoing rights she would have otherwise wanted to exercise given the nature of

  the subject debt.

      30. In addition to the collection letters, on or about February 18, 2021, Plaintiff began receiving

  phone calls from Defendant to her cellular phone, (720) XXX-4426, regarding the subject debt.

      31. Defendant has primarily used the phone number (480) 455-4520 when placing calls to

  Plaintiff’s cellular phone, but upon belief, it has used other numbers as well.



                                                     5
Case 1:21-cv-00778-DDD-MEH Document 1 Filed 03/16/21 USDC Colorado Page 6 of 11




      32. Upon speaking with Defendant, Plaintiff was informed that Defendant was calling in an

  attempt to collect upon the subject debt.

      33. Plaintiff informed Defendant of the circumstances giving rise to the subject debt, including

  her efforts to get it paid, while simultaneously informing Defendant that she disputed the subject

  debt.

      34. Rather than listen to Plaintiff, Defendant instead began berating and belittling Plaintiff for

  owing a debt, in an effort to convince Plaintiff to set aside her dispute and instead pay the subject

  debt in full.

      35. Feeling harassed by Defendant’s conduct, Plaintiff demanded that Defendant cease calling

  her cellular phone.

      36. Despite Plaintiff’s demands, Defendant has continued placing repeated and consistent

  phone calls to Plaintiff’s cellular phone up until the filing of the instant action.

      37. Plaintiff has suffered emotional distress and anguish as a result of Defendant’s harassing

  collection campaign.

      38. As a result of Plaintiff’s emotional distress, frustration, agitation, concern, and confusion

  surrounding Defendants’ collection efforts, Plaintiff expended significant time addressing

  Defendant’s conduct, including consulting with attorneys.

      39. Plaintiff has been unfairly and unnecessarily harassed, misled, and treated unfairly as a

  result of Defendant’s actions.

      40. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not

  limited to, emotional distress, aggravation, mental anguish, lost time stemming from being

  subjected to confusing collection efforts, being deceived in a manner which materially impacted

  his ability to chart an intelligent course of conduct in response to Defendant’s collection efforts,



                                                     6
Case 1:21-cv-00778-DDD-MEH Document 1 Filed 03/16/21 USDC Colorado Page 7 of 11




  being lied to in violation of an anti-trickery statute, a material risk of harm to Plaintiff’s concrete

  interests protected by the FDCPA, as well as a violation of her state and federally protected interest

  to be free from harassing, deceptive, and unfair collection conduct.

             COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

     41. Plaintiff repeats and realleges paragraphs 1 through 40 as though fully set forth herein.

     42. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

     43. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it

  regularly use the mail and/or the telephone to collect, or attempt to collect, delinquent consumer

  accounts. Defendant is further a business whose principal purpose is the collection of debts.

     44. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a

  transaction due or asserted to be due to another for personal, family, or household purposes.

         a. Violations of FDCPA § §1692d

     45. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from engaging “in
  any conduct the natural consequence of which is to harass, oppress, or abuse any person in

  connection with the collection of a debt.” §1692d(2) prohibits “[t]the use of obscene language or

  language the natural consequence of which is to abuse the hearer or reader...” and §1692d(5)

  further prohibits, “causing a telephone to ring or engaging any person in telephone conversation

  repeatedly or continuously with intent to annoy, abuse, or harass any person at the called number.”

     46. Defendant violated §§ 1692d and d(5) when it repeatedly and continuously called Plaintiff

  after being notified to stop. Plaintiff demanded Respondent cease its harassing conduct, yet

  Respondent consciously chose to continue engaging in the conduct despite being put on notice of

  the harassment it was causing Plaintiff. Such conduct demonstrates Defendant’s intent to harass

  Plaintiff through its placing of repeated and continuous telephone calls.


                                                    7
Case 1:21-cv-00778-DDD-MEH Document 1 Filed 03/16/21 USDC Colorado Page 8 of 11




     47. Defendant further violated §§ 1692d and d(2) when it berated and belittled Plaintiff during

  one of its phone calls with Plaintiff. Defendant engaged in such conduct in an abusive effort to

  harass Plaintiff into paying the subject debt.

           b. Violations of FDCPA § 1692e

     48. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

  false, deceptive, or misleading representation or means in connection with the collection of any

  debt.”

     49. In addition, this section enumerates specific violations, such as:

             “The false representation of . . . the character, amount, or legal status of any debt
             . . . .” 15 U.S.C. §1692e(2)(A);

             “The threat to take any action that cannot legally be taken or that is not intended
             to be taken.” 15 U.S.C. § 1692e(5);

             “The use of any false representation or deceptive means to collect or attempt to
             collect any debt or to obtain information concerning a consumer.” 15 U.S.C.
             §1692e(10).

     50. Defendant violated §§ 1692e, e(2), e(5), and e(10) when it deceptively represented, in the

  January 25th Letter, that it would report the subject debt to the credit reporting agencies after

  February 24, 2021. Such representation was undercut by Defendant’s February 18th Letters, which

  suggested the subject debt had already been reported to the credit bureaus. Furthermore, upon

  information and belief, Defendant has not yet reported the subject debt. As such, Defendant’s

  entire course of conduct demonstrates that Defendant made its representations regarding reporting

  of the subject debt in the January 25th Letter not in a legitimate warning of action it intended to

  take, but instead as a false representation designed to unduly influence Plaintiff to address the

  subject debt promptly.

     51. Defendant further violated §§ 1692e, e(2), and e(10) through the February 18th Letters’

  suggestions that the subject debt was already being reported to the credit bureaus. Such

                                                       8
Case 1:21-cv-00778-DDD-MEH Document 1 Filed 03/16/21 USDC Colorado Page 9 of 11




  representations are at direct odds with the language of the January 25th Letter, and further falsely

  suggests that the subject debt was being reported, when in fact it was not. Defendant once again

  made these deceptive and misleading representations in an effort to deceive Plaintiff into paying

  the subject debt in order to avoid the continued negative effects of Defendant’s purported reporting

  of the subject debt.

      52. Additionally, Defendant violated §§ 1692e and e(10) when it deceptively obfuscated and

  overshadowed Plaintiff’s dispute and validation rights. Defendant engaged in conduct which was

  inconsistent with Plaintiff’s rights to dispute the debt and seek validation of the same, underscoring

  the deceptive and misleading nature of its conduct.

           c. Violations of FDCPA § 1692f

      53. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair

  or unconscionable means to collect or attempt to collect any debt.”

      54. Defendant violated § 1692f when it unfairly belittled and berated Plaintiff in connection

  with its efforts to collect a debt from Plaintiff.

      55. Defendant violated § 1692f when it unfairly harassed Plaintiff through the placement of

  repeated and consistent telephone calls.

      56. Defendant further violated § 1692f when it unfairly misrepresented the timeline and nature

  of the way in which it was purportedly reporting the subject debt to the various credit bureaus.

           d. Violations of FDCPA § 1692g

      57. The FDCPA, pursuant to, pursuant to 15 U.S.C. § 1692g(b), states that any

  “communication during the 30-day period may not overshadow or be inconsistent with the

  disclosure of the consumer’s right to dispute the debt or request the name and address of the

  original creditor.”



                                                       9
Case 1:21-cv-00778-DDD-MEH Document 1 Filed 03/16/21 USDC Colorado Page 10 of 11




      58. Defendant violated § 1692g(b) through the nature of the February 18th Letters and the

   extent to which they were designed to compel Plaintiff’s immediate payment and action in

   connection with the subject debt. The structure of Defendant’s February 18th Letters and

   corresponding demands for immediate payment and an immediate phone call instilled a sense of

   immediacy in Plaintiff, and instills a sense of immediacy in the least sophisticated consumers,

   which has the impact of forcing Plaintiff and consumers to forego their rights to seek validation of

   a debt and instead make payment to Defendant or otherwise forego the rights available to them

   under the FDCPA. Such language is in direct contravention of the dictates of § 1692g(b) and

   demonstrates the extent to which Defendant’s collection letters impermissibly overshadows and is

   inconsistent with the dispute and validation rights afforded Plaintiff under the FDCPA.

      WHEREFORE, Plaintiff, CRYSTAL R. CONNELL, respectfully requests that this Honorable

   Court enter judgment in her favor as follows:

      a. Declaring that the practices complained of herein are unlawful and violate the
         aforementioned bodies of law;

      b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
         §1692k(a)(2)(A);

      c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
         under 15 U.S.C. §1692k(a)(1);

      d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
         §1692k(a)(3);

      e. Enjoining Defendant from further contacting Plaintiff; and

      f. Awarding any other relief as this Honorable Court deems just and appropriate.

   Plaintiff demands trial by jury.

   Dated: March 16, 2021                                 Respectfully submitted,

   s/ Nathan C. Volheim                                  s/Eric D. Coleman
   Nathan C. Volheim                                     Eric D. Coleman

                                                   10
Case 1:21-cv-00778-DDD-MEH Document 1 Filed 03/16/21 USDC Colorado Page 11 of 11




   Sulaiman Law Group, Ltd.                   Sulaiman Law Group, Ltd.
   2500 South Highland Ave., Suite 200        2500 South Highland Ave., Suite 200
   Lombard, Illinois 60148                    Lombard, Illinois 60148
   (630) 568-3056 (phone)                     (630) 575-8181 x. 105 (phone)
   nvolheim@sulaimanlaw.com                   ecoleman@sulaimanlaw.com
   Attorney for Plaintiffs                    Attorney for Plaintiffs




                                         11
